                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA

 Tommy Henderson,                                )
                                                 )       Civil Action No. 0:19-cv-0373-TLW
                         Plaintiff,              )
                                                 )
     v.                                          )
                                                 )                     ORDER
 Angela Gregory,                                 )
                                                 )
                         Defendant.              )
                                                 )
                                                 )
                                                 )

          On February 8, 2019, Plaintiff, Tommy Henderson, (Plaintiff) brought this action, pro se,

alleging claims for violations of his rights pursuant to the Fifth and Fourteenth Amendment. ECF

No. 1. Plaintiff filed an amended complaint on March 18, 2019. ECF No. 10. This matter now

comes before the Court for review of the Report and Recommendation (the Report) filed by United

States Magistrate Judge Paige J. Gossett, to whom this case had previously been assigned pursuant

to 28 U.S.C. § 636(b) and Local Civil Rule 73.02(B)(2), (D.S.C.). ECF No. 15. In the Report, the

Magistrate Judge recommends that the case be dismissed without prejudice pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(ii), for failure to state a claim upon which relief may be granted. Objections were

due on April 15, 2019, however, Plaintiff failed to file objections to the Report.

          This Court is charged with conducting a de novo review of any portion of the Magistrate

Judge=s Report and Recommendation to which a specific objection is registered, and may accept,

reject, or modify, in whole or in part, the recommendations contained in that Report. 28 U.S.C.

§ 636. In the absence of objections to the Report, this Court is not required to give any explanation

for adopting the recommendation. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983).
       The Court has carefully reviewed the Report and relevant filings. For the reasons

articulated by the Magistrate Judge, it is hereby ORDERED that the Magistrate Judge=s Report

and Recommendation, ECF No. 15, is ACCEPTED, and this case is DISMISSED without

prejudice and without issuance of service of process pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) for

failure to state a claim upon which relief may be granted.

       IT IS SO ORDERED.

                                                             __s/Terry L. Wooten______
                                                             Senior United States District Judge

May 3, 2019
Columbia, South Carolina
